DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 04/08/2022 are acknowledged.
Claims 64 and 67-81 are pending. 

Claims 77-81 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions/Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/11/2021.

Claims 64 and 67-76 are presently under consideration.



3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4. Claims 64 and 67-76 stand rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Gerdes et al. (US 20140065097) and Tavernier et al. (US 20140348789) (both of record).

Applicant’s arguments have been fully considered but have not been found convincing.  The rejection set forth in section 4 of the previous office action is maintained for the reasons of record, Applicant’s amendment and arguments notwithstanding.

Applicant’s summary of the invention as disclosed in the specification, provided at pages 5-6 of the Remarks, is acknowledged.

Applicant further argues that Gerdes does not teach chimeric proteins comprising the specific mutants of IFN2 recited in claim 1 (page 6), and that Tavernier does not teach a targeting moiety comprising a recognition domain which specifically binds tenascin-CA1 (pages 6-7).

In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (MPEP 2145).  As explained in the previous office action, the teachings of Gerdes and Tavernier, viewed together, provide motivation to introduce mutations M148A, R149A, and/or L153A into the IFN2 portion of a fusion protein targeting tenascin-CA1, as well as an expectation of success in doing so.

Therefore, the rejection is maintained, and is incorporated by reference herein as if reiterated in full.


5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6. Claims 64 and 67-76 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 17/042512, published as US 20210024631 (of record).

Applicant’s arguments have been fully considered but have not been found convincing.  The rejection set forth in section 6 of the previous office action is maintained for the reasons of record, Applicant’s amendment and arguments notwithstanding.

Applicant asserts that the subject matter of the present claims is patentably distinct from the claims of the ‘512 application, because the latter require the presence of an Fc domain.

This is unpersuasive, because the presently claimed chimeric protein is recited as “comprising” the same structural elements as the chimeric protein of the ‘512 application; therefore, the latter is within the scope of the instant claims, even if it comprises an additional structural element.  

Accordingly, the rejection is maintained, and is incorporated by reference herein as if reiterated in full.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7. Conclusion: no claim is allowed.


8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644